UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1677


MICHAEL C. WORSHAM,

                    Plaintiff - Appellant,

             v.

DIRECT ENERGY SERVICES, LLC,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, District Judge. (1:20-cv-00193-SAG)


Submitted: April 26, 2022                                         Decided: April 28, 2022


Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Craig Worsham, Appellant Pro Se. Hutson Brit Smelley, MCDOWELL
HETHERINGTON LLP, Houston, Texas, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael C. Worsham appeals from the district court’s order granting summary

judgment in favor of Direct Energy Services, LLC (“Direct Energy”), in his action alleging

violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227, several Federal

Communications Commission and Federal Trade Commission regulations, and the

Maryland Telephone Consumer Protection Act, Md. Code Ann., Comm. Law §§ 14-3201

to 14-3202. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Worsham v. Direct Energy, Servs., LLC,

No. 1:20-cv-00193-SAG (D. Md. May 12, 2021). We deny Direct Energy’s motion to

strike Worsham’s reply brief. We deny Worsham’s motion for oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2